DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as unpatentable over Ichikawa (US Pub. No. 2012/0040775 A1) in view of Goraltchouk et al. (herein “Goraltchouk”; US Pub. No. 2011/0184531 A1).
Regarding claim 1, Ichikawa discloses a golf ball comprising a core (Fig. 1, item 102) and a cover of a resin layer having porosity (Fig. 1, item 104 and Fig. 4, item 428 and par. [0075]), wherein the resin layer is formed of a resin composition containing a polymeric material and a water-soluble polymer (pars. [0074], [0063], and [0066]; noting Surlyn with “poly-vinyl alcohol resin filaments” which is “washed away by applying water”), and the core is formed of a rubber composition (par. [0059]; noting “polybutadiene”), and wherein the water-soluble polymer is of at least one type selected from the group consisting of polyvinyl alcohol, polyethylene oxide, polypropylene oxide, allyl glycidyl ether, phenyl glycidyl ether, sodium polyacrylate, polyacrylamide, polyethyleneimine, polyvinyl pyrrolidone, and polymers, random copolymers and hydrates thereof (par. [0066]; noting “poly-vinyl alcohol resin filaments”; emphasis added) and wherein the resin layer is an outermost cover layer (Fig. 1, item 104 and Fig. 4, item 428 and par. [0075]; see also par. [0099]; noting the “second layer” over the outer cover can be the “paint” layer). It is noted that Ichikawa does not specifically disclose that the water-soluble polymer (pars. [0063] and [0066]) is included in an amount of from 5 to 50 parts by weight per 100 parts by weight of the polymeric material. However, Ichikawa does disclose the use of some inherent amount of water-soluble polymer within the polymeric material (pars. [0066] and [0074]).  In addition, Goraltchouk discloses a similar type of porous composition wherein the water-soluble polymer is included in an amount of from 5 to 50 parts by weight per 100 parts by weight of the polymeric material (Table 1, Example FPV4; noting 4% PVA and 25% RTV, so using 100% or 100 parts of base RTV would yield 16 parts of PVA; within the claimed range).  In the alternative, regarding the exact amount of water-soluble polymer in the cover (including based on pph), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that the amount of water-soluble polymer in the material is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Goraltchouk which states that the amount of water-soluble polymer in the material is a result-effective variable used to optimize the overall porosity of the material (Table 1 and pars. [0043]-[0044] and [0053]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ichikawa to use 5 to 50 parts of PVA as taught by Goraltchouk because doing so would be applying a known technique (using 16 parts of PVA in 100 parts of a base polymer) to improve a similar product (a golf ball cover with a porous polymer made using PVA present in some inherent amount of the base polymer) in the same way (using 16 parts of PVA in 100 parts of a base polymer in the golf ball cover, the 16 parts of PVA used to create a porous structure in the cover). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact amount of water-soluble polymer in the base material could be found through routine experimentation in order to optimize the overall porosity of the base material.
Regarding claim 3, the combined Ichikawa and Goraltchouk disclose that the water-soluble polymer has a softening point of less than 100°C (Ichikawa: par. [0066]; noting PVA inherently has a softening point of 42oC; see applicant’s spec, page 15).  
Regarding claim 4, the combined Ichikawa and Goraltchouk disclose that the water-soluble polymer has a decomposition onset temperature of at least 180°C (Ichikawa: par. [0066]; noting PVA inherently has an onset temp of 257oC; see applicant’s spec, page 15).
Regarding claim 5, the combined Ichikawa and Goraltchouk disclose that the water-soluble polymer is nonionic (Ichikawa: par. [0066]; noting PVA is inherently nonionic).
Regarding claim 8, the combined Ichikawa and Goraltchouk disclose that the water-soluble polymer has a weight-average molecular weight of not more than 7,000,000 (Ichikawa: par. [0066]; noting PVA inherently has a molecular weight of roughly 85,000 to 124,000).

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as unpatentable over Ichikawa (US Pub. No. 2012/0040775 A1) in view of Goraltchouk et al. (herein “Goraltchouk”; US Pub. No. 2011/0184531 A1) and in further view of Herbert et al. (herein “Herbert”; US Pub. No. 2009/0062036 A1).
Regarding claim 2, it is noted that the combined Ichikawa and Goraltchouk do not specifically disclose that the polymeric material is polyurethane or polyurea (Ichikawa: par. [0059]; noting the substrate, at any layer, may be polyurethane).  In the alternative, Herbert specifically discloses that the porous cover can be polyurethane (par. [0127]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Ichikawa and Goraltchouk to make the cover a polyurethane as taught by Herbert because doing so would be a simple substitution of one element (a thermoplastic polyurethane) for another (a thermoplastic ionomer) to obtain predictable results (the continued ability to use a thermoplastic material as the porous cover material, the thermoplastic material being polyurethane).
Regarding claim 9, it is noted that the combined Ichikawa and Goraltchouk do not specifically disclose that the resin layer with porosity has a rebound resilience as measured according to JIS-K 6255: 2013 which is from 10 to 70%.  However, Ichikawa discloses a material that would inherently have some rebound resilience (par. [0075]).  In addition, Herbert states that the cover material COR may be adjusted based on the COR of the core (par. [0174]-[0175]).  In addition, regarding the exact rebound/COR value of the porous cover layer, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that COR or rebound of the cover is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Herbert which specifically states that COR or rebound of the cover is a result-effective variable used to optimize the overall COR or rebound of the ball (pars. [0174]-[0175]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact rebound or COR of the porous cover could be found through routine experimentation in order to optimize the overall COR of the ball.
Regarding claim 10, it is noted that the combined Ichikawa and Goraltchouk do not specifically disclose that the resin layer with porosity has a specific gravity within the range of 1.0 to 1.3.  However, Ichikawa discloses a porous cover that would inherently have some specific gravity value (par. [0075]). In addition, Herbert discloses a similar porous material for a cover that can have a specifically gravity within a range of 1.0 to 1.3 (par. [0185]; noting “0.8 or greater” for the cover makes obvious the limitation). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Ichikawa and Goraltchouk to make the cover have a specific gravity of 1.0 to 1.3 as taught by Herbert because doing so would be a simple substitution of one element (making the cover have a specific gravity greater than 0.8) for another (a porous cover that inherently has some specific gravity) to obtain predictable results (the continued ability to use a thermoplastic material as the porous cover material, the thermoplastic material having a specific gravity greater than 0.8).


Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not generally persuasive. 
The primary reference Herbert has not been replaced with Ichikawa.  Herbert is still used in the rejection of claims 2, 9, and 10 as a tertiary reference.
Applicant argues that Herbert does not disclose that the porosity layer is formed on the outermost layer in Herbert.  The Examiner respectfully disagrees.  Herbert, par. [0127], specifically states that the inner and outer cover layers may be made with the MHC (aka mechanically hybridized component) which contains the disclosed porosity.  However, the argument now appears moot based on the change in references and their respective orders.  That is, the new primary reference Ichikawa specifically discloses that the outer most layer can have the porosity (par. [0075]).  Par. [0099] makes obvious that the “second layer” over the outer most cover layer can be the paint layer.  As such, pars. [0075] and [0099], in combination, make obvious the that the outer most cover layer can be porous with a paint layer over that outer most cover layer; the porosity of the outer most cover layer used to increase the “delamination resistance, and durability” of the paint layer.
  Applicant argues next that the secondary reference Goraltchouk is “irrelevant to a golf ball”.  This argument is also not compelling.  First, Ichikawa specifically discloses the ability to use PVA in a polymer material; the PVA being extracted via water (par. [0066] and Table 1, Example FPV4).  Second, Goraltchouk also discloses a similar process of washing away PVA in a polymer material (par. [0068]) using water (par. [0066]).  As such, Goraltchouk goes directly to the problem solved of how to exact PVA from a polymer; and is consistent with the teachings in Ichikawa.  Restated, regarding the amount of PVA within the polymer, Goraltchouk gives values of weight % (that can be adjusted to pph) (Table 1, Example FPV4), and a reason why the amount of PVA would be optimized (par. [0053]; noting too much PVA would make the polymer “fall apart”, and too little PVA would make the polymer “closed cell foam”).  Applicant goes on to argue the specifics of Herbert.  However, Herbert is no longer the primary reference and is replaced by Ichikawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/3/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711